Citation Nr: 0010507	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (IU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1973 to 
November 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

In a written brief presentation dated April 6, 2000, the 
appellant's representative has raised the issues of increased 
disability ratings for each of the appellant's service 
connected disabilities.  Because the outcome of a claim for 
an increased rating may impact the claim for IU, the issues 
are inextricably intertwined.  Inasmuch as the veteran's 
increased rating claims are inextricably intertwined with the 
IU issue currently on appeal, it would be premature for the 
Board to consider the veteran's claim for a total rating 
based on IU at this time.

The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As these 'new' increased rating issues 
are "inextricably intertwined" with the IU issue currently on 
appeal, the case must be remanded to the RO in accordance 
with the holding in Harris, supra.

Initially, the Board finds that the appellant has submitted 
evidence with is sufficient to justify a belief that his 
claim for an increased rating for his service connected 
disabilities is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
finding is based on his contentions regarding the increased 
severity of his service connected disabilities.

In addition, it is noted that the veteran was last afforded a 
VA examination in June 1998, almost 2 years ago, and that 
medical evidence submitted since that time is inadequate for 
the purpose of determining the current nature and severity of 
the veteran's various disabilities.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (where an appellant claims 
a condition is worse than when "originally rated," and the 
available evidence is "too old" for an adequate evaluation of 
the appellant's current condition, VA's duty to assist 
includes providing a new examination).  Since the claims of 
increased ratings post date the most current clinical data, 
another examination should be afforded the appellant.  

Thus, this case is not yet ready for appellate review, and 
accordingly, this case is REMANDED to the RO for the 
following development:

1.  The appellant should be requested to 
identify all sources of recent treatment 
received for his service connected 
disabilities, and to furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies (not already in the 
claims folder(, should then be requested.  
All records obtained should be added to 
the claims folder.

2.  Once the above-mentioned information 
has been obtained, the RO must schedule 
the appellant for a VA examination in 
order to determine the nature and extent 
of his service connected left knee 
disability, right little finger 
disability, and pilonidal cyst 
disability.  The appellant's claims 
folder should be made available to the 
examiner prior to his or her examination 
of the appellant.  All indicated tests, 
including X-ray studies, should be 
performed.  Range of motion studies in 
all directions, where applicable, should 
be indicated.  The orthopedic examination 
report of the appellant's knee must 
discuss the appellant's functional loss 
due to pain on motion, incoordination, 
weakness, instability, or other 
manifestation, pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The examiner is requested to evaluate and 
describe in detail the effect the 
appellant's service connected 
disabilities may have on his industrial 
capability.  The examiner should render 
an opinion whether the appellant is 
unable to obtain and maintain substantial 
employment due solely to his service 
connected disabilities.  Age and 
nonservice-connected disabilities are not 
to be considered in the examiners' 
evaluation.  See 38 C.F.R. § 4.19 (1999).

A complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any of the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405. 
407 (1994).

4.  The RO should also review all of the 
evidence in reference to the appellant's 
increased rating claims and if any change 
in the ratings currently assigned is 
warranted by the evidence, or if the 
veteran is found to have any ratable 
disability not evaluated at that time, a 
new rating should be prepared to ensure 
that each of the appellant's disabilities 
has been assigned a rating  under the VA 
Schedule for Rating Disabilities.  The 
appellant and his representative must be 
provided a copy of the rating decision 
addressing each of the appellant's 
service connected disabilities.

The appellant and his representative must 
be, and hereby are, notified that a 
timely notice of disagreement and 
substantive appeal (VA Form 9) must be 
filed in order to perfect any appeal as 
to one or more of these issues, and 
without such the Board will not have 
jurisdiction.

5.  After the above actions have been 
completed, the RO must then re-adjudicate 
the appellant's claim seeking entitlement 
to a total rating based on individual 
unemployability due to service connected 
disabilities.  If this determination 
remains unfavorable to the appellant, in 
any way, he and his representative must 
be furnished with a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the appellant and his representative 
should be afforded the opportunity to 
respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (1999).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


